DETAILED ACTION

Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-52 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Lake (5,571,570).
Lake sets forth UV curable blend compositions and process, wherein said blend composition is useful for coating plastic substrates, such as polycarbonates.  
Said composition blend comprises (a) about 35% to 65 of a first acrylated urethane having a molecular weight between 500 and 2000 and formed by reaction of (i) a first multi-functional acrylate having at least 3 polymerizable groups with (ii) an aliphatic polyurethane based on a polymer of allyl carbomonocycle diisocyanate with alkane polyol polyacrylates; (b) about 5 to about 25 wt.% of a second acrylated urethane having a molecular weight between 1200 to about 2600 and formed from a reaction of a second multifunctional acrylate with a molecular weight of about 110 to about 500 with an aliphatic urethane based on a polyether and having a molecular weight of about 800 to about 2200; (c) about 10 to about 55 wt.% of a third multifunctional acrylate having a mol. weight between about 170 and 1000 and containing at least two polymerizable unsaturated groups; and (d) a photo-polymerization initiator and/or sensitizer—see abstract.  
Additionally, said blend can comprise and inert solvent in amounts from 40 to 60 wt. %--see column 5, lines 5-18.  Thus claim 40 is anticipated.  The blend can, also, comprise from 0.1 to 7.5 wt.% of a light stabilizer, such as a hindered amine and/or benzotriazoles and antioxidants, as well as, flow improvers, such as BYK-301, in amounts from 0.3 to 3% by weight--see column 4, line 58 to column 5, line 3; column 5, lines 4-28.  The light stabilizer and antioxidant anticipate claim 50, wherein the teaching of benzotriazoles anticipates claim 51.
 Per example 1, Lake sets forth a composition comprising 575.1 parts isopropanol; 17.9 parts butanol; 26.00 parts 1-hydroxycyclohexyl phenyl ketone (photoinitiator); 26.00 g of a hindered amine light stabilizer; 5 parts of benzotriazole; 1.0 part of an antioxidant; 176.0 parts of aliphatic urethane acrylate: Ebecryl 8301 as a polyurethane comprising alkyl carbomonocycle diisocyanate moieties; 78.00 parts of an acrylated aliphatic urethane acrylate: AB-2010; 39.00 parts of hexanediol diacrylate; 78 parts trimethylolpropane triacrylate; and 3.0 parts of a flow improver (Byk 301), wherein Ebecryl 8301 has the formula:  
    PNG
    media_image1.png
    222
    316
    media_image1.png
    Greyscale
 (found in US5,658,672) .  Said composition comprises 43 % of Ebecryl 8301 excluding solvent.  This is deemed to anticipate the composition found in instant claim 39-44 and 46-51, wherein said composition comprises 19 wt. % of the second acrylate and 43 wt. % of the Ebecryl 8301.  It is deemed 19 wt. % and 43 wt. % are about 20% and about 40 wt. % as outlined in the instant claims.  
Ebecryl 8301 has a functionality of 6--see PTO-892.  Thus claim 44 is anticipated.  
Lake does not expressly set forth said the second urethane acrylate comprises about 4 to about 7 polymerizable acrylate groups.  However, Lake sets forth the second acrylated aliphatic urethane is obtained by reacting a multi-functional acrylate, such as hexanediol diacrylate, hydroxylethyl acrylate; and trimethylolpropane triacrylate, with an aliphatic urethane based on a polyether—see col. 3, lines 32-37. It is deemed when said urethane based on a polyether is reacted with said taught hexanediol diacrylate or trimethylolpropane triacrylate an urethane acrylate having 4 or 6 functional acrylate groups.  Thus, it is deemed claim 45 is found in the reference with sufficient specificity.   
Regarding claims 46-47, it is deemed the hexandiol diacrylate (226 g/mol) and trimethylolpropane triacrylate (296 g/mol) multifunctional acrylates found in the composition anticipates these claims—additionally see column 4, lines 14-33 and example 1.  The photoinitiator and sensitizer are deemed to anticipate claim 48.  Lake sets forth 1-hydroxycyclohexyl phenyl ketone as the preferred photo-initiator—see column 4, lines 34-45 and example 1.  Thus claim 49 is anticipated.  
Regarding claim 52, per example 1 Lake sets forth the defined composition that is coated onto polycarbonate plastic lenses (molded plastic article) and cured via exposure to ultraviolet radiation--see column 6, lines 15-45 and 46-60.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


SMc